Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Allowance is responsive to the communication received 01/20/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Claim Status
Claim(s) 1, 3-4, 6 and 10-14 are currently pending.
Claim(s) 3, 6 and 13-14 have been canceled herein by examiner's amendment.
Claim(s) 15 have been added herein by examiner's amendment.
Claim(s) 1, 4, 10-12 and 15 are allowed, now renumbered as 1-6.




Election/Restrictions
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 7/9/2019 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claim 1.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephanie Vavra, applicant's representative, on 5/12/2021.
The application has been amended as follows:
In the claims:
Claim 1. Rewrite as "A method for affinity selection with arrayed target proteins, comprising the steps of: 

a) providing an array comprising arrayed target proteins, wherein the arrayed target proteins comprise MAP2K5, CTBP1, SARA1A, CDK2 and RPS6KA3;

b) incubating a phage display material with the array; 

c) washing the array to remove non-binding phage display material from the arrayed target proteins; 

d) eluting from the array any binding phage display material; 

e) amplifying the binding phage display material; 

f) performing at least a further round of affinity selection repeating steps a)-d), whereby performing at least two rounds of affinity selection according to steps a) to d) yields bound phage display material having the highest affinity for at least one of the arrayed target proteins; and

g) isolating pools of the bound phage display material to identify phage display material having the highest affinity for the at least one of the arrayed target proteins."


Claim 3. (cancel)


Claim 4. Rewrite as "The method of claim 1, wherein identifying phage display material having the highest affinity for at least one of the arrayed target proteins comprises analyzing the isolated pools of bound phage display material via macrowell analysis or ELISA."


Claim 6. (cancel)


Claim 10. Replace "The method of claim 1," with "The method of claim 15,"


Claim 12. Replace "The method of claim 1," with "The method of claim 15,"



Claims 13-14. (cancel)



Claim 15.  (New) "The method of claim 1, wherein providing an array of step (a) comprises:

i)	transcribing and translating a nucleic acid molecule linked to a solid support, wherein the nucleic acid molecule encodes a fusion protein, the fusion protein comprising a target polypeptide and a first member of a protein binding pair; 

wherein the first member of the protein binding pair binds to a second member of the protein binding pair, wherein the second member of the protein binding pair is linked to the solid 

wherein the target polypeptides of the arrayed target proteins comprise MAP2K5, CTBP1, SRA1A, CDK2 and RPS6KA3."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639